DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of domestic priority of application 16/365,401 filed on 03/26/2019, 62/648,357 filed on 03/26/2018 and 62/765,535 filed on 09/04/2018 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrochemical cell must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 20 line(s) 2 sets forth the limitation “polytetrafluorethylene”, which should be corrected to - - polytetrafluoroethylene- -. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 1 sets forth the limitation “An ion conducting polymer module system:”. The claim is missing a transitional phrase (“comprising”, “consisting essentially of”, “consisting of”) and thus the claim scope cannot be ascertained. It is assumed to be open-ended or “comprising” in this office action. See MPEP 2111.03.
Claim 10 sets forth the limitation “the feed fluid contains hydrogen and is provided to an electrochemical cell.” It is unclear whether the electrochemical cell is a positively claimed element as part of the invention or just an intended use of the hydrogen feed fluid, which is a material worked upon. Applicant is advised to clarify (if so desired) the claim to read - - further comprising an electrochemical cell wherein the feed fluid contains hydrogen and is provided to [[an]] the electrochemical cell. - -
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 of Application no. 16/560,924 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/365,401 in view of HAMER (GB 1227961).
16/560,924
16/365,401
Claim 1 almost identical to
Claim 1
Claim 12 identical to
Claim 2
Claim 13 identical to
Claim 4
Claim 16 identical to
Claim 5
Claim 14 identical to
Claim 6
Claim 15 identical to
Claim 7
Claim 17 identical to
Claim 8
Claim 18 identical to
Claim 9
Claim 19 identical to
Claim 10
Claim 20 identical to
Claim 11


Regarding claims 1,12-20, the claims are identical except for:
b) a feed fluid that flows through the tube conduit;
c) a process fluid that flows around the ion conducting tube;
wherein moisture is exchanged between the feed fluid and the process fluid and wherein moisture passes through the ion conducting tube.
In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Claim 1 of Application No.16/365,401 is silent as to the ion conducting tube is capable of allowing moisture to pass through the ion conducting tube. However, HAMER teaches a process for preparing an osmotic or semi-permeable membrane (title, Figs.) including an ion conducting polymer module system including
a) an ion conducting tube comprising:
i) a composite ion conducting sheet comprising:
		a permeable support material (Fig. 2 #14); and
an ion conducting polymer (Fig. 2 #10 made of e.g. cellulose acetate; P3/L12-15) that is coupled to the support material;
an overlap area formed by an outer layer of the composite ion
conducting sheet over an inner layer of the composite ion conducting sheet (Fig. 6);
wherein the outer layer of the composite ion conducting sheet is attached to the inner layer of the composite ion conducting sheet in the overlap area to form said ion conducting tube (P3/L73-75);
ii) a length from an inlet end to an outlet end; and
iii) a tube conduit extending along said length (see e.g. Fig. 2); and,

Regarding claims 3-11, no further structure is limiting the system and thus the limitations of the claims are met.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11,18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAMER (GB 1227961) evidenced by IRVINE 2013 “Ion selective permeation through cellulose acetate membranes in forward osmosis”.
Regarding claims 1,18, HAMER teaches a process for preparing an osmotic or semi-permeable membrane (title, Figs.) including an ion conducting polymer module system including
a) an ion conducting tube comprising:
i) a composite ion conducting sheet comprising:

an ion conducting polymer (Fig. 2 #10 made of e.g. cellulose acetate; P3/L12-15; see also IRVINE teaching ion selective permeation through cellulose acetate membranes; title and capable of conducting anions; abstract) that is coupled to the support material;
an overlap area formed by an outer layer of the composite ion
conducting sheet over an inner layer of the composite ion conducting sheet (Fig. 6);
wherein the outer layer of the composite ion conducting sheet is attached to the inner layer of the composite ion conducting sheet in the overlap area to form said ion conducting tube (P3/L73-75);
ii) a length from an inlet end to an outlet end; and
iii) a tube conduit extending along said length (see e.g. Fig. 2); and,
wherein the ion conducting tube is capable of allowing moisture to pass through the ion conducting tube (see Fig. 2).
The limitations “a feed fluid” and “a process fluid” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 2, HAMER teaches a module enclosure (Fig. 4 #22) that extends around the ion conducting tube. Note that HAMER teaches both configurations of the membrane being inside the tube (Fig. 2) and outside the tube (Fig. 4).
Regarding claims 3-11, no further structure is limiting the system and thus the limitations of the claims are met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over HAMER (GB 1227961) evidenced by IRVINE 2013 “Ion selective permeation through cellulose acetate membranes in forward osmosis”.
Regarding claims 13,16, HAMER’s tube inherently has a tube surface area that is the product of an outer circumference of the tube and a length of the tube (geometry). HAMER does not specify the overlap area is no more than 40% (or 20%) of a tube surface area.
Further, the overlap area has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 14, HAMER teaches the ion conducting tube is a longitudinally wrapped tube, wherein the overlap area extends longitudinally along the length of the tube (see the embodiment of Fig. 6).
Regarding claim 15, HAMER teaches the ion conducting tube is a spirally wrapped tube having a wrap angle of the composite ion conducting sheet around the ion conducting tube (see the embodiment of Fig. 5).
Claims 12,17 are rejected under 35 U.S.C. 103 as being unpatentable over HAMER (GB 1227961) evidenced by IRVINE 2013 “Ion selective permeation through cellulose acetate membranes in forward osmosis” in view of INOUE (US 4670146).
Regarding claims 12,17, HAMER teaches the membrane may be any type of osmotic film (P2/L36-37) and a thickness of a freshly-formed film is 10-25 mil (claim 7; equivalent to 254-635 microns) and not 25 microns as claimed. However, INOUE teaches a composite hydrophilic membrane (title, Figs.) having specially high permeation rate of water and excellent separation ability (abstract) including possessing an outstanding cation-exchange ability (C3/L52-53). INOUE’s membrane has an extremely small thickness which makes the membrane inter alia excel in the permeation rate of water (C4/L53-68), the thickness being e.g. 10-0.05 microns (C5/L4), which anticipates the claimed range of not more than 25 microns.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the membrane of HAMER with the thin membrane of INOUE for its taught advantages. The references are combinable, because they are in the same technological environment of membranes. See MPEP 2141 III (A and G).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over HAMER (GB 1227961) evidenced by IRVINE 2013 “Ion selective permeation through cellulose acetate membranes in forward osmosis” in view of GORE (US 3953566).
Regarding claims 19-20, HAMER does not teach an expanded polytetrafluoroethylene (PTFE) membrane; however, GORE teaches a process for producing porous products (title, Figs.) including an expanded PTFE membrane (C1/L42-45). PTFE is a material known for its high strength (abstract), chemical inertness, and other desirable physical properties (C1/L6-10).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the membrane of HAMER with the expanded PTFE membrane of GORE for its taught advantages. The references are combinable, because they are in the same technological environment of membranes. See MPEP 2141 III (A and G).
Cited Art
MOEGLICH (US 4242193) discloses a layered membrane and processes utilizing same including a tubular membrane in an electrochemical cell.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777